DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from JP 2019-182075, filed on 10/2/2019.   


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a coating and developing apparatus comprising, in the treatment block being multilayered in an up-down direction, a deliverer on which the substrate is mounted when the substrate is delivered between both the blocks is provided at an end on the relay block side in the layer in which the pre-exposure treatment module is provided; and in the relay block, a second transfer-in/out module configured to transfer the substrate into/out of the deliverer and the post-exposure treatment module is provided in a region adjacent, in the width direction, to the deliverer in the treatment block, the first transfer-in/out module is provided in a relay side transfer 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious a deliverer on which the substrate is mounted when the substrate is delivered between both the blocks is provided at an end on the relay block side in the layer in which the pre-exposure treatment module is provided; and in the relay block, a second transfer-in/out module configured to transfer the substrate into/out of the deliverer and the post-exposure treatment module is provided in a region adjacent, in the width direction, to the deliverer in the treatment block, the first transfer-in/out module is provided in a relay side transfer region extending in a depth direction perpendicular to the width direction from a region overlapping, in plan view, with the second transfer-in/out module, the post-exposure treatment module is provided in a region adjacent, in the up-down direction, to the relay side transfer region and adjacent, in the depth direction, to the second transfer-in/out module, and a relay mechanism 
Matsuoka et al. (US PGPub 2012/0008936, Matsuoka hereinafter) discloses a treatment block in which treatment modules including a pre-exposure treatment module configured to solution-treat the substrate after formation of a coating film including the resist film and before the liquid-immersion exposure are provided (Figs. 1-4, para. 
Akimoto et al. (US PGPub 2006/0162858, Akimoto hereinafter) discloses a pre-exposure process in a treatment block on the same level as transfer stages for the wafer (Fig. 3, paras. [0082], [0095], [0118], [0119], TRS8 is in the same level as TCT layer B3, which coats the wafer with a second anti-reflection film after forming the resist on the wafer) and discloses a relay block having first and second robots overlapping in a vertical direction (Figs. 11-13, paras. [0161]-[0162], upper transfer arm F1 and lower transfer arm F2), but Akimoto does not describe or suggest a second transfer-in/out module configured to transfer the substrate into/out of the deliverer and the post-exposure treatment module is provided in a region adjacent, in the width direction, to the deliverer in the treatment block, the first transfer-in/out module is provided in a relay side transfer region extending in a depth direction perpendicular to the width direction from a region overlapping, in plan view, with the second transfer-in/out module, the post-exposure treatment module is provided in a region adjacent, in the up-down direction, to the relay side transfer region and adjacent, in the depth direction, to the 
Matsuoka et al. (US PGPub 2006/0201616) discloses a shuttle arm that is arranged in a treatment block (Figs. 11 and 15, shuttle arm 7) that transfers a wafer directly between a transfer stages in a shelf units (Fig. 10, para. [0044]) and discloses a shuttle arm arranged to transfer a wafer between the treatment unit and auxiliary block (Figs. 13 and 15, paras. [0083]-[0087], shuttle arm F), but Matsuoka does not describe a deliverer on which the substrate is mounted when the substrate is delivered between both the blocks is provided at an end on the relay block side in the layer in which the pre-exposure treatment module is provided and a second transfer-in/out module configured to transfer the substrate into/out of the deliverer and the post-exposure treatment module is provided in a region adjacent, in the width direction, to the deliverer in the treatment block, the first transfer-in/out module is provided in a relay side transfer region extending in a depth direction perpendicular to the width direction from a region overlapping, in plan view, with the second transfer-in/out module, the post-exposure treatment module is provided in a region adjacent, in the up-down direction, to the relay side transfer region and adjacent, in the depth direction, to the second transfer-in/out module, and a relay mechanism configured to relay the substrate between the first transfer-in/out module and the second transfer-in/out module is provided in a region facing the post-exposure treatment module with the second transfer-in/out module interposed therebetween in the depth direction.

Matsuoka et al. (US PGPub 2012/0015307) discloses an interface block including multiple post-exposure treatment modules (Fig. 17, post-exposure cleaning modules PIR1 to PIR4) and multiple interface arms that are vertically movable and horizontally movable (Fig. 17, para. [0058], interface arms 35, 36) as well as a vertically movable interface arm (Fig. 17, interface arm 37), but Matsuoka et al. does not describe 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.